Case 2:18-cv-16320-KM-MAH Document 1 Filed 11/20/18 Page 1 of 33 PageID: 1



UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
----------------------- - --------------- x
 BETH KRAEMER,

                                       Plaintiff,             Case No.:

                - against -                                   COMPLAINT

  SOFIE CO., INC.,
                                       Defendant.             PLAINTIFF DEMANDS A
                                                              TRIAL BY JURY

-------------------- --- -------- -- ------x
               Plaintiff Beth Kraemer ("Kraemer" or "plaintiff'), by her attorneys, Vladeck, Raskin

& Clark, P .C., complaining of defendant SOFIE Co., Inc. ("defendant," "SOFIE," or the "Company"),

alleges:

                                     NATURE OF CLAIMS

               1.      Kraemer is a 55-year-old nuclear pharmacist with three decades of

experience in quality assurance.    For nearly seven years, Kraemer worked successfully for

 defendant SOFIE (and its predecessors, including Zevacor Pharma, Inc. ("Zevacor")), a

 commercial manufacturer and distributer of radiopharmaceutical drugs, ensuring that drugs

released to patients were safe and compliant with FDA and other regulations.

               2.      On November 29, 201 7, SOFIE fired Kraemer after she reported defendant's

misconduct that resulted in the release of tainted drugs to Alzheimer's patients in a federally-

 funded clinical trial in Florida, and other misconduct by SOFIE. Kraemer reasonably believed the

reported misconduct violated a law, rule, or regulation, including, inter alia, pervasive practices

 that violated FDA and state Board of Pharmacy regulations, HIP AA, and federal good

 manufacturing practice (CGMP) regulations.




 961949 v2
Case 2:18-cv-16320-KM-MAH Document 1 Filed 11/20/18 Page 2 of 33 PageID: 2



                 3.     Kraemer's complaints included significant security breaches in SOFIE's

laboratories, including one in Haverhill, Massachusetts, a facility against which the FDA recently

issued a "Warning Letter" on September 24, 2018 for SOFIE's "significant violations of current

good manufacturing practices" - some of the same violations that Kraemer had reported. 1

                 4.     In or around May 2017, Kraemer discovered that Zevacor (now SOFIE) had

released tainted drugs to Alzheimer's patients; specifically, doses of a radioactive drug used in

PET2 brain scans that contained significant levels of impurities.         The results of Kraemer's

investigation were reported to regulators. SOFIE was also informed of the drug impurities during

pre-acquisition negotiations in summer 2017.

                 5.     Seeking to avoid potential penalties, SOFIE's predecessor Zevacor

promised to take substantial remedial action, including firing the supervising pharmacist at the

Florida location responsible for the releasing to patients the adulterated drugs, Kirk McCall

("McCall").

                 6.     McCall's quality assurance failures meant that Alzheimer's patients paying

exorbitant clinical trial prices were injected with impure, potentially toxic radioactive drugs.

                 7.     Despite McCall's serious misconduct, SOFIE later rehired him in a different

state from the Florida location where his glaring regulatory failures caused the release of tainted

medicine and were reported.

                 8.     To make matters worse, not long after the official acquisition in September

2017, SOFIE began to dismantle the entire quality assurance team, including by diminishing

Kraemer's role and ultimately firing her.


 1
     A copy of the FDA Warning Letter dated September 24, 2018 is attached hereto as Exhibit A.
2
   Positron-emission tomography {PET) is a nuclear medicine imaging technique that is used to
 observe metabolic processes in the body as an aid to the diagnosis of disease.


 961949 v2                                        2
Case 2:18-cv-16320-KM-MAH Document 1 Filed 11/20/18 Page 3 of 33 PageID: 3



                 9.      In addition to reporting defendant's regulatory violations and quality

 assurance malfeasance, including reports just days before her unlawful firing, Kraemer also made

 clear to SOFIE her vehement objection to its covert and intentional rehiring of McCall in a state

 outside of the oversight and jurisdiction of the Florida Board where his malfeasance occurred.

                 10.     Plaintiff brings this action to remedy whistleblower retaliation, in violation

 of the New Jersey Conscientious Employee Protection Act, N.J.S.A. 34:19-1 et seg. ("CEPA").

 Plaintiff further claims defamation under New Jersey common law.

                 11.     Plaintiff seeks compensatory and punitive damages, injunctive and

 declaratory relief, and appropriate legal and equitable relief.

                                    JURISDICTION AND VENUE

                 12.     This Court has diversity jurisdiction over plaintiffs CEPA claim pursuant to

 28 U.S. C. § 1332(a)(i) because the parties are citizens of different states and the amount in controversy

 exceeds $75,000 exclusive of interest and costs.

                 13.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because

 defendant regularly conducts business in New Jersey and a substantial part of the events or

 omissions giving rise to the claim occurred in New Jersey.

                                                PARTIES

                 14.     Kraemer resides in New York and worked in New Jersey for most of 2017.

                 15.     When SOFIE unlawfully fired Kraemer during a meeting in New Jersey, her

 title was Director of Pharmacy, Quality Assurance, HD-COlQA.

                 16.     At all relevant times mentioned herein, defendant SOFIE is and was a

 Delaware Corporation, doing business in New Jersey, having its principal place of business at 6162

 Bristol Parkway, Culver City, California 90230.




 961949 v2                                           3
Case 2:18-cv-16320-KM-MAH Document 1 Filed 11/20/18 Page 4 of 33 PageID: 4



               17.     SOFIE's operational hub is located in Dulles, Virginia.

               18.     Patrick Phelps ("Phelps") is the President and Chief Executive Officer

("CEO") of SOFIE.

               19.     Melissa Moore ("Moore") is SOFIE's Chief Technology Officer ("CTO").

               20.     Throughout her employment, Kraemer often telecommuted from her home in

New York, and traveled to defendant's manufacturing sites, including those in New Jersey, New York,

Florida, Indiana, Virginia, and Massachusetts.

               21.     Beginning in or around May 2017 through November 2017 when she was

unlawfully fired, Kraemer spent a good portion of her time working at SOFIE's manufacturing sites

in Totowa and Somerset, New Jersey.

                                   FACTUAL ALLEGATIONS

                                            Background

               22.     Beth Kraemer is a licensed nuclear pharmacist in three states3 with more

than 30 years of experience in quality assurance in the pharmaceutical industry.

               23.     In or around April 2011, SOFIE's then-predecessor company IBA Molecular

North America, Inc. ("IBA Molecular" or "IBA") hired Kraemer as a pharmacist; she floated

between IBA's Albany, New York and Totowa, New Jersey facilities.

               24.     In recognition of her accomplishments and her technical, managerial and

quality assurance expertise, IBA and later Zevacor promoted Kraemer numerous times.

               25.     IBA Molecular became Zevacor Pharma, Inc. on or about January 1 2016. 4




 3
    Kraemer is licensed in New Jersey, New York and Maryland.
 4
    IBA Molecular North America to become Zevacor Pharma, Nov. 30, 2015, available at
https ://www.pmewswire.com/news-releases/iba-molecular-north-america-to-become-zevacor-
pharma-300185284 .html.


 961949 v2                                       4
Case 2:18-cv-16320-KM-MAH Document 1 Filed 11/20/18 Page 5 of 33 PageID: 5



                26.      In or around October 2016, Zevacor promoted Kraemer to Director of

Technical Development.

                27.     Zevacor (now SOFIE) is an FDA-registered commercial manufacturer and

distributor of radiophannaceuticals.

                28.      Radiophannaceutical drugs carry a degree of radioactivity, which can be

used as a diagnostic tool to allow better internal imaging of certain organs and arteries, including

the brain.

                29.      Defendant operates 16 registered radiophannacies in the United States; 10

sites are also FDA registered and approved radiophannaceutical manufacturing facilities.

                30.      During the relevant time period, SOFIE had over 200 employees.

                31.      Zevacor's Code of Business Conduct and Ethics (the "Policy") 5 prohibits

retaliation against an employee who reports suspected violations of the Policy. Employees are

required to report any conduct "which is inconsistent with the Company's safety rules, regulations,

procedures, and common safe-work practices." The Policy further "requires compliance with all

applicable foreign, state and local laws, rules, regulations and ordinances," including, but not limited

to, environmental, health and safety laws, antitrust and securities laws, and "federal and state laws

governing privacy and Protected Health Information," including HIPAA. Under the Policy, the

Company must promptly and impartially investigate complaints of Policy violations, and to keep the

reporter's identity confidential to the fullest extent possible.


    A. SOFIE Acquires Zevacor

                32.      SOFIE and Zevacor began negotiating a potential acquisition in or around


5
    Zevacor adopted IBA Molecular's Employee Handbook, which includes the Code of Business
Conduct and Ethics which, upon information and belief, SOFIE also adopted after its acquisition
of Zevacor in September 2017.


961949 v2                                            5
Case 2:18-cv-16320-KM-MAH Document 1 Filed 11/20/18 Page 6 of 33 PageID: 6



 late winter 2017.

                33.     On April 27, 2017, Kraemer, other members of the Quality Assurance

 ("QA") team, and Zevacor senior management, attended an introductory transition meeting held

 by SOFIE. The purpose of the meeting was to identify deficiencies in Zevacor and discuss action

 plans and assign project leaders so that SOFIE could "hit the ground running" upon its acquisition

 ofZevacor.

                34.     The "soft close" for SOFIE's acquisition of Zevacor occurred less than three

 weeks later, on May 10, 2017.

                35.     SOFIE announced publicly its intention to purchase Zevacor on May 11,

 2017. 6 The sale was effective on September 21, 2017. 7

                36.     According to a May 11, 2017 press release, 8 defendant SOFIE "is a

 developer of molecular imaging diagnostics and technologies to empower widespread access to

 [PET][,]" including manufacturing the compounds used in PET imaging systems.

                37.     SOFIE receives substantial federal funding, including a $1. 5 million grant

 award from the National Cancer Institute ("NCI") for its PET imaging technology. SOFIE has

 stated publicly that the NCI grant will support further development of its products, including

 PET probes, scanners, and chemistry systems. In an October 2, 2017 presentation made during

 a meeting that Kraemer attended, SOFIE claimed that it was "[j]ust [a]warded $4M in

 N[ational] I[nstitute] [of] H[ealth]/NCI grants. " In or around October 2018, SOFIE secured



 6
   PR Newswire, Sofie Biosciences To Acquire Zevacor Pharma, May 11, 2017, available at
 https://www.pmewswire.com/news-releases/sofie-biosciences-to-acquire-zevacor-pharma-3004
 56390.html.
 7
   Press Release, Acquisition of Zevacor Pharma Complete, Rebranding as SOFIE, Sept. 27, 2017,
 available at https://sofie.com/acquisition-zevacor-pharma-complete-rebranding-sofie/.
 8
     See n. 6, supra.


 961949 v2                                        6
Case 2:18-cv-16320-KM-MAH Document 1 Filed 11/20/18 Page 7 of 33 PageID: 7



from NIH a $5 million grant. 9

      B. SOFIE Is a Contract Manufacturer

                38.    SOFIE (and before Zevacor/IBA) manufactures in and distributes from its

FDA-approved facilities and radiopharmacies radioactive compounds.

                39.    Defendant also acts as a contract manufacturer for both clinical trial and

commercial drug manufacturing, including for Piramal Enterprises ("Piramal").

                40.    Piramal touts in its 2016-2017 Annual Report 10 to investors that it has nine

FDA-approved pharmaceutical manufacturing facilities in the U.S., all of which are owned and

operated by SOFIE, Piramal's contract manufacturer.

                41.    Piramal assures investors ("Strong focus on compliance, quality and

reliability") that its FDA-approved facilities have an "excellent track record," with "[n]o instance

of halting production or any negative publicity due to issues raised by the US FDA or other

regulatory authorities."

                42.    Piramal Imaging, a subsidiary of Piramal Enterprises, is the patent-holder

for an FDA-approved radioactive tracer drug called Neuraceq™ (Florbetaben) (referred to as

 "Neuraceq," "Neuraceq/FBB," or "FBB").11         Piramal in its 2014-2015 Annual Report to

 shareholders described Neuraceq as the company's "promising lead commercial stage product[,]"




 9
      See https://www .dotmed.com/news/story/44709.
 10
    Piramal Enterprises Ltd. 2016-2017 Annual Report, available at http://piramal.
 com/assets/pdfi'financial_ annual_reports/Piramal-AR2017-Final-For-Web.pdf.
 11
      The FDA approved Piramal's New Drug Application for Neuraceq/FBB, albeit for limited
 forms of treatment, in March 2014. See https://www.pmewswire.com/news-releases/fda-
 approves-piramal-imagings-neuraceq-florbetaben-f18-injection-for-pet-imaging-of-beta-myloid-
 neuritic-plaques-in-the-brain-251216031.html. Upon information and belief, Piramal spent
 millions of dollars to bring FBB to market.


 961949 v2                                       7
Case 2:18-cv-16320-KM-MAH Document 1 Filed 11/20/18 Page 8 of 33 PageID: 8



and "the lead compound that is used in the detection of Alzheimer's disease." 12


                43.     When used with PET scanning to create an image of a patient's brain,

Neuraceq/FBB can reveal the presence or absence of sticky clumps of protein (called ~-amyloid

plaque) that form in the brains of people who have Alzheimer's disease and other causes of

cognitive decline. 13


                44.     Administering to patients radioactive drug Neuraceq/FBB is not without

risks, and thus compliance with manufacturer and state and federal regulations is critical.

 "[S]imilar to other radiopharmaceuticals, [administration of Neuraceq/FBB] contributes to a

patient's overall long-term cumulative radiation exposure. Long-term cumulative radiation

 exposure is associated with an increased risk of cancer." 14


                45.     SOFIE by contract with Piramal manufactures and distributes FBB,

 including for clinical PET programs focused on neurologic diseases, such as Alzheimer's.

 SOFIE/Zevacor's contractor arrangement with Piramal is governed by at least two contracts: an

 International Manufacturing Agreement and a Quality Assurance Agreement (the "QA

 Agreement").




 12
     Piramal Enterprises Ltd. 2014-2015 Annual Report, available at http://piramal.com
 /assets/pdf/financial_annual_reports/AR_2015a.pdf. Piramal in that Report further states, "The
 Company's Imaging business . . . is well positioned to become a market leader in molecular
 imaging. The potential size of the market could be in multi-billion dollars. Its promising lead
 commercial stage product, NeuraCeq (INN: Florbetaben), which received approvals from the
 USFDA and European Commission in FY2014, has commenced its commercial sales during this
 financial year."
 13
     http://www.piramal.com/neuraceq/main. php?s=pa#neuraceq-pet-scan.
 14
     PR Newswire, Piramal Imaging to Present New Research in PET Imaging at CTAD Annual
 Meeting. Nov. 1, 2017, available at http://piramal.com/assets/pdf/press_releases/CTAD_2017
 _ Curtain_Press_Release_-_for_IRC_reveiw.pdf.


 961949 v2                                         8
Case 2:18-cv-16320-KM-MAH Document 1 Filed 11/20/18 Page 9 of 33 PageID: 9



                46.    Under the QA Agreement, SOFIE/Zevacor's manufacturing operations

must be carried out according to all agreed-upon requirements in that Agreement, the

Manufacturing Agreement, and all applicable regulatory requirements. Under the QA Agreement,

Piramal has an unconditional right to review any communication related to products SOFIE

manufactures before such communication is submitted to the FDA or other regulators.


                47.    Kraemer served as the Neuraceq/FBB Project QA from the start of the

contract manufacturing ofFBB by IBA Molecular in January 2012.


             Kraemer Discovers Bad Batches ofFBB Manufactured in Sanford, Florida

                 48.   Just days after the "soft close" in the spring of 2017, Kraemer received

reports of impurities far exceeding acceptable limits, which can be toxic to patients, that had been

detected in SOFIE's second largest contract manufacturing site in Sanford, Florida.


                 49.   Specifically, on May 15, 2017, Kraemer, who was working on-site at

defendant's Totowa, New Jersey facility, received an email from Priscilla Caro ("Caro"), the QA

 specialist in defendant's Sanford facility. Caro told Kraemer that a stability test on Neuraceq/FBB

had failed. Caro reported FBB impurities that exceeded the acceptable limit seven times over.

FBB impurities that exceed certain thresholds can be harmful to patients.


                 50.   Kraemer immediately commenced an inquiry, which included requesting

 all recent FBB batch records; High Performance Liquid Chromatography ("HPLC") analytical test

results, testing which is essential for accurate impurity level determinations; and pharmacy records

 of patient doses dispensed from the Sanford facility.




 961949 v2                                        9
Case 2:18-cv-16320-KM-MAH Document 1 Filed 11/20/18 Page 10 of 33 PageID: 10



          A. Kraemer Discovers and Reports Lapsed Oversight by Pharmacist Kirk McCall

                 51.     McCall was the supervising pharmacist (also known as the Prescription

 Department Manager ("PDM") in the State of Florida), site manager and Quality Assurance Officer

 ("QAO") for the Sanford, Florida facility.


                 52.     Under the Florida Administrative Code, the PDM is legally responsible for

  all pharmacy personnel and activities, including, but not limited to, proper dispensing of

 prescriptions drugs; ensuring such drugs are not adulterated or misbranded; training pharmacy

  employees; ensuring adherence to all federal and state regulations; and otherwise having

  substantial knowledge and background in QA.


                 53.     McCall's QA track record had been an ongoing concern for Kraemer.


                 54.     When Kraemer started working at IBA as a floating pharmacist, she

  reported to McCall for approximately six months.         At the time, McCall was the Regional

  Operational Director for IBA's Albany, New York facility. When mold was discovered in that

  facility's sterile lab - a significant regulatory violation - McCall proposed as a "remedial action"

  simply painting over the toxic mold. Kraemer reported this serious problem to IBA's quality team;

  thankfully the team intervened, closing the plant for mold remediation and halting operations and

  dispensing until the lab was safe.


                 55.     In 2015, Kraemer discovered that McCall had diluted FBB into compliance

  in an attempt to correct a high impurity profile; the diluted FBB was dispensed to patients

  participating in a federally-funded clinical trial. FBB should never be diluted. Indeed, the further

  dilution of the final drug product Neuraceq™-FBB is expressly prohibited in Piramal's New Drug

  Application ("NDA") to the FDA. (See n.11, supra).


  961949 v2                                        10
Case 2:18-cv-16320-KM-MAH Document 1 Filed 11/20/18 Page 11 of 33 PageID: 11



                56.     When Kraemer confronted McCall, he admitted to diluting the batch, and

 confirmed that the doses from the non-compliant batch had been dispensed to clinical trial patients.

 Kraemer notified Zevacor management and Human Resources ("HR"), and Piramal, about the

 diluted batch and dispensed doses.


                57.     On information and belief, the 2015 incident was not reported to regulators

 and no remedial action was taken against McCall or otherwise. Kraemer however kept detailed

 records of the incident, with copies also placed in Sanford QA files, to ensure that the FDA would

 have access to such records during future audits and inspections at the Sanford facility.


                58.     On or about April 15, 2015, Piramal and others applied for federal funding

 for a clinical trial called the "Imaging Dementia - Evidence for Amyloid Scanning (IDEAS)

  Study." The IDEAS Study Details state,


                The IDEAS Study is an observational, open-label, longitudinal cohort study
                designed to assess the impact of amyloid PET on patient-oriented outcomes in
                Medicare beneficiaries with mild cognitive impairment (MCI) or dementia of
                uncertain etiology. The study falls under the Centers for Medicare & Medicaid
                Services (CMS) Coverage with Evidence Development (CED) policy. A total of
                18,488 Medicare beneficiaries meeting Appropriate Use Criteria (AUC) for
                amyloid PET will be enrolled over 24 months at sites throughout the United States.
                Dementia specialists will team with PET facilities able to perform amyloid PET
                and with trained radiologists/nuclear medicine physicians, all of whom will consent
                to completing the data requirements and timelines for the study. Amyloid PET will
                be performed and interpreted at each facility with results provided to the ordering
                physician for support in further clinical decision making, which will be captured
                for the study. Our over-arching hypothesis is that, in diagnostically uncertain cases,
                knowledge of amyloid status as determined by amyloid PET will lead to significant
                changes in patient management, and that this will translate into improved long-term
                outcomes.

  The IDEAS study participants must be Medicare beneficiaries diagnosed with MCI (mild cognitive

  impairment) or dementia. Piramal's FBB is one of the drugs to be tested in the IDEAS clinical

  trial.


  961949 v2                                       11
Case 2:18-cv-16320-KM-MAH Document 1 Filed 11/20/18 Page 12 of 33 PageID: 12



                 59.     The commercial price of FBB is government regulated. If used for an

 indication stated in the New Drug Application to the FDA, Piramal can charge a patient no more

 than approximately $150 per dose. However, if used in the IDEAS clinical trial, Piramal is not

 bound by the government-mandated price-per-dose. Indeed, Piramal in the IDEAS clinical trial

 charges approximately $5,000 per dose and pays SOFIE/Zevacor approximately $400 per dose

  (plus a dispensing fee).


                  60.    Nearly all of the doses ofFBB manufactured in the Sanford, Florida facility

  that contained the impurities were prescribed and dispensed to IDEAS clinical trial patients paying

  top dollar for the drug.


                  61.    After QA specialist Caro's May 15, 2017 email reporting the potentially

  toxic dosages, Kraemer asked Frank Valla ("Valla"), Zevacor's Product Development Specialist,

  to double-check the results for the FBB impurity tests at defendant's eight other FBB

  manufacturing facilities. Valla determined that the impurity issue was limited to the Sanford

  facility where McCall was the supervising pharmacist/QAO/PDM.


                  62.        After reviewing the Sanford FBB data dating back to December 2016, Valla

  discovered that defendant had released 15 batches and dispensed over 30 patient doses from the

  batches ofFBB with non-compliant impurity levels.


                  63.        In accordance with its QA Agreement with Piramal, on May 17, 2017,

  Zevacor notified Piramal of the FBB impurity issue. Zevacor and Piramal participated in a

  conference call the following day during which they discussed a Plan of Action, including that

  Kraemer would oversee dispensing of doses and review all FBB batches from the Sanford facility

  before they were sent to patients.


  961949 v2                                          12
Case 2:18-cv-16320-KM-MAH Document 1 Filed 11/20/18 Page 13 of 33 PageID: 13



                 64.    On May 23, 2017, Kraemer; two members of Zevacor's Technical

  Development team, Valla, and Norbert Owino ("Owino"); and Henry Mok ("Mok") from Piramal's

  Chemistry, Manufacturing, Controls ("CMC") department, went to SOFIE/Zevacor's Sanford

  facility to further investigate how the FBB batches and doses came to contain impurities, and how

  the impurities were not discovered before the drugs were dispensed to clinical trial patients. The

  QA and CMC team's on-site visit lasted three days.


                 65.    During the QA investigation, Kraemer and her team discovered other QA

  infractions.


                 66.    First, volumes of FBB greater than the FDA-approved 10 mL had been

  dispensed to clinical trial patients. Calculations for the acceptable impurity profile for FBB are

  based on a maximum volume of l0mL, and is in Piramal's NDA as a mandatory dose release

  criterium.


                 67.     Secondly, 50 mL vials were being used instead of the FDA-approved and

  validated 30 mL vials. The process and stability studies for Piramal's NDA for FBB and the

  Container Closure Integrity Testing were performed only in 30 mL vials, not 50 mL. If a 50 mL

  vial is used, it would require a Post-Approval Submission to the FDA, and necessitate a repeat of

  the process and stability validation work.


                 68.     Kraemer also uncovered additional significant compliance failures by

  supervising pharmacist McCall. For example, for at least six months, McCall had failed to review

  High Performance Liquid Chromatography (HPLC) calibration curves, testing which is essential

  for accurate impurity level determinations.




  961949v2                                        13
Case 2:18-cv-16320-KM-MAH Document 1 Filed 11/20/18 Page 14 of 33 PageID: 14



          B. Zevacor Informs SOFIE, Piramal and the Florida Board of Pharmacy

                 69.     During a June 9, 2017 meeting, Zevacor notified SOFIE about the impure

 batches and its ongoing QA investigation. Zevacor President Peter Wehner ("Wehner"); Zevacor

 Chief Operating Officer ("COO"), Anthony Stagnolia ("Stagnolia"); Zevacor Head of

  QAIRA/EHS Jill Wilson ("Wilson"); SOFIE CTO Moore; and SOFIE President and CEO Phelps

  attended the meeting. Wehner told SOFIE that there had been an incident at Zevacor's Sanford

  facility in which batches with high dose impurities of FBB were released to clinical trial patients

 over an extended period. Wehner also told SOFIE that McCall,                          the supervising

  pharmacist/QAO/PDM responsible for the adulterated batches, was going to be fired.


                 70.     During the June 9, 2017 meeting, Moore asked permission to notify her

  soon-to-be Regional Directors ("RDs") about McCall's dismissal. At the time, McCall was slated

  to be one of Moore's top RDs when SOFIE took over. Wehner said that McCall had not yet been

  told about his firing and asked that Moore not disclose this information until the termination of

  McCall's employment was finalized.


                  71.    Zevacor issued its internal QA report a week later. 15 The June 16, 2017

  report states, in relevant part (emphasis added),


                  A review of the items that fall under practice of pharmacy showed multiple
                  deficiencies. There was a failure on the part of the pharmacists certifying the release
                  of the batch and dispensing the doses to perform the necessary pharmaceutical
                  calculations as it relates to the single largest unspecified dose impurity. This was
                  further certified on the batch record by the pharmacist that each of the individual
                  doses met this specification. Had the calculations been performed, these doses
                  would not have been released for patient use. . . . These deficiencies are viewed to
                  be chronic and egregious due to the frequency and duration of occurrence.



  15
       Kraemer's colleague Wilson wrote and signed the internal report.


  961949 v2                                           14
Case 2:18-cv-16320-KM-MAH Document 1 Filed 11/20/18 Page 15 of 33 PageID: 15



                                                          ***
                 The pharmacists falsely certified and signed that the calculations were performed
                 and that all the doses were within specification. This occurred multiple times over
                 the course of a six-month period (this investigation included December 2016
                 through May 2017).

                 72.       On June 22, 2017, Zevacor sent Piramal a copy of the June 16, 2017 internal

  report. Exercising its authority under the QA Agreement, Piramal instructed Zevacor not to report

  the issues to the FDA.


                 73.       Zevacor fired McCall on June 23, 2017.        On information and belief,

  Zevacor's COO Stagnolia and Zevacor HR Director, Robbie Smith ("Smith"), attended the firing

  meeting.


                 74.       On June 26, 2017, per Piramal's instruction, Zevacor reported the Sanford

  impurity issue to the Florida Board of Pharmacy. As to the remedial action Zevacor promised to

  take, the letter stated, in relevant part (emphasis added):


                 These deficiencies are viewed to be chronic and egregious due to the frequency and
                 duration of occurrence. As a result, one of the pharmacists involved, Kirk McCall.
                 is no longer with the company. The other two [pharmacists] continue to work at
                 Zevacor's Sanford facility under strict oversight by another nuclear pharmacist
                 [Kraemer] and corporate representative. This structure will remain in place
                 pending any Board action. These actions are not ones that were or will ever be
                 condoned by Zevacor's quality procedures/policies or management philosophies on
                 pharmacist's professional conduct. As the time this was discovered, Zevacor's COO
                 (Chief Operating Officer) Anthony Stagnolia and Interim Head, QA/RA/EH&S Jill
                 Wilson sent out a memorandum requiring all batches of FBB dispensed out of the
                 Sanford facility to be co-released by Beth Kraemer, RPh (Nuclear Pharmacist),
                 Director of Technical Development, who also later traveled to the Sanford facility
                 and retrained the two remaining pharmacists. Zevacor would like to maintain this
                 standard of care, until it has been established that the facility employees understand
                 the requirements and procedures necessary to properly release doses of FBB for
                 patient use.

                  Zevacor also wants to bring in better site-level management to remediate the issues
                  that have been discussed above. As such, future changes in the prescription


  961949 v2                                         15
Case 2:18-cv-16320-KM-MAH Document 1 Filed 11/20/18 Page 16 of 33 PageID: 16



                 department manager may be required based on further root cause analysis.

                 Conclusion
                 Zevacor constantly strives to produce and deliver a superior, quality
                 radiopharmaceutical product that is both safe and effective for the patients.
                 Following the discovery and investigation of this incident, Zevacor cannot condone
                 the behavior that is not in line or reflect[ive of] Zevacor's core values and policies.
                 Zevacor is doing everything in its power to remedy the situation and prevent future
                 reoccurrence.

                 75.     On August 21, 2017, Zevacor sent a second letter to the Florida Board of

  Pharmacy. Zevacor informed the Board that it had further investigated the FBB patient dose

  information from the Sanford facility, including extending its investigation to review information

  going back to January 1, 2016, "the full time period of the clinical trial the[] doses were from."


                 76.     The August 21 report states, "It was discovered that six more doses ofFBB

  had been released with higher than allowable single dose impurities[,]" raising the total affected

  patient count to nearly 40. Zevacor assured the Board of Pharmacy that the two remaining

  employees responsible for the impurities had been retrained by Kraemer, and reiterated that, going

  forward, all Sanford batches would be reviewed and co-released by plaintiff. The report concludes,


                 As previously stated in our last letter, Zevacor strives to release
                 radiopharmaceuticals which are safe and effective. Zevacor has conducted
                 significant site remediation of our Sanford, Florida facility to ensure these types of
                 errors do not occur going forward. These modifications include changes to site-
                 level management and strict corporate oversight and reporting. Safeguards are now
                 in place to ensure that errors like this do not happen again.

                 77.     SOFIE's acquisition of Zevacor was official a month later, on September

  21, 2017.


      D. SOFIE Covers-up the Regulatory Failures and Dismantles the QA Team

                 78.     Shortly after the September 2017 takeover and in the months leading up to

  it, SOFIE commenced a cover-up of the Sanford facility regulatory failures and reversed the steps


  961949 v2                                        16
Case 2:18-cv-16320-KM-MAH Document 1 Filed 11/20/18 Page 17 of 33 PageID: 17



 Zevacor had taken to remedy the problem and assure future compliance. Indeed, SOFIE did not

 honor any of the promises and assurances Zevacor had made to the Florida Board of Pharmacy.


                 79.     For· example, between McCall's October 11 rehire and Kraemer's unlawful

 dismissal on November 29, 2017, contrary to the representations to the Board of Pharmacy, SOFIE

 did not make any effort to retrain McCall on proper FBB batch release and dispensing procedures.


                 80.     To make matters worse, even before the acquisition was official, SOFIE

 began disbanding Zevacor's QA team, without filling the empty positions or assigning qualified

  staff to take over QA work.


                 81.     On or about June 9, 2017, SOFIE's CTO Moore told Wilson, who oversaw

 the Sanford investigation and had dedicated 16 years to Zevacor (and its predecessors), that SOFIE

  had doubts about offering Wilson the position SOFIE had promised her, Vice President ("VP") of

  Quality, Regulatory and Environmental, Health and Safety (EHS) post-acquisition.           Upon

  information and belief, Wilson did not have any prior performance problems.


                 82.     In addition, SOFIE's President and CEO Phelps planned to fire Kraemer's

  boss, Zevacor COO Stagnolia, who also had extensive knowledge of the Sanford, Florida issues

  and was a decision-maker in pharmacist McCall's firing. Stagnolia chose to resign on September

  21, 2017 (the otlicial acquisition date).


                 83.     After the acquisition, SOFIE failed to put in place a procedure or

  organizational structure for the QA team to report compliance issues and concerns. Before her

  firing, SOFIE instructed Kraemer's boss Wilson to report QA issues to Moore, Head of Operations,

  and not to President and CEO Phelps, as Phelps did not have time for QA issues and agendas.



  961949 v2                                      17
Case 2:18-cv-16320-KM-MAH Document 1 Filed 11/20/18 Page 18 of 33 PageID: 18



                 84.    SOFIE's policy of having QA report compliance issues to operations

  presents a conflict of interest that contravenes FDA regulations. Those regulations make clear that

  the QA unit must exist as a separate organizational entity to ensure that business/operational

  decisions do not interfere with the quality assurance of drug products.


                 85.    On September 22, 2017, Moore confronted Wilson about the Sanford

  impurities investigation, and asked Wilson whether she had been coerced by Zevacor management

  (Wehner and/or Stagnolia) into approving and signing the Sanford investigation report. Wilson

  responded that she was not coerced and explained that she agreed with the report's findings and

  with the corrective action Zevacor had taken, and vowed to take going forward, including firing

  McCall.


                  Kraemer Reports to SOFIE Compliance Failures and Malfeasance

                 86.     On October 3, 2017, Kraemer complained to HR Director Smith about her

  HR and QA concerns, including her concerns about a recent SOFIE presentation. During SOFIE's

  presentation on October 2, 2017, CEO Phelps announced that "SOFIE will run the company with

  a 'Wild West' attitude"; the Powerpoint slide he presented featured a photograph of Phelps's father

  with a gun. Kraemer told Smith that SOFIE's mantra was deeply troubling: a commercial drug

  manufacturer and distributer cannot and should not run QA, which has very definitive rules and

  regulations, with a "Wild West" attitude. Moreover, SOFIE's presentation did not include a single

  slide or mention of QA or its role in the new company, which concerned Kraemer since QA plays

  an integral role in an FDA-regulated company.


                 87.     Kraemer also expressed concern for her position in the new company, as

  SOFIE had reassigned Kraemer's reports to one of its own, Christopher Drake ("Drake"), who had



  961949 v2                                       18
Case 2:18-cv-16320-KM-MAH Document 1 Filed 11/20/18 Page 19 of 33 PageID: 19



 minimal, if any, experience in QA, and Kraemer no longer had a boss, since SOFIE had terminated

  Stagnolia's employment. Kraemer was also aware of the confrontations between Moore and

 Wilson and the possibility that Wilson would not continue in her current role as Head of

  QA/QA/EHS, another concern for the future of QA.


                88.     HR Director Smith told Kraemer there was little she could do to remedy

 these issues, as SOFIE CEO Phelps generally was not aligned with Smith, a Zevacor carryover.


                89.     On October 11, 2017, Smith called Kraemer to formally offer her the

  position Director of Pharmacy, Quality Assurance. Kraemer received and signed the offer letter

  from SOFIE that day. Pursuant to her employment agreement, Kraemer would now report to

  Wilson, "Interim Head Quality Assurance, Regulatory Affairs and EHS, HD-COl QA."


                90.     SOFIE also provided Kraemer a new job description. According to this

  document, Kraemer's responsibilities included:


                Ensure compliance with USP [United States Pharmacopeia] <797>, <823>,
                proposed <825> regulations, or other state pharmacy requirements as applicable. 16

                Provide feedback and support assistance to Pharmacists regarding customer
                satisfaction, new products or services offered, and potential new customers. Review
                and help coordinate ongoing pharmacy programs and implement continuous quality
                improvement programs that provide solutions for both SOFIE team members and
                customers. Work to resolve internal and external problems and implement solutions
                associated with providing pharmacy services. Assist sites in (internal or external)
                audits, as well any deficiencies found and corrective actions required.

                Provide training, guidance, coaching to all Professional Pharmacy employees.

                Act as QA support for new products introduced into the network, including, but not


  16
     These chapters in the USP are applicable to Pharmacy, Sterile Compounding/Manufacturing
  and Radiopharmaceuticals. In her new role, Kraemer would have been ensuring that all of the
  pharmacies, pharmacists, pharmacy technicians and manufacturing sites were compliant with the
  guidance set forth in these chapters.


  961949 v2                                        19
Case 2:18-cv-16320-KM-MAH Document 1 Filed 11/20/18 Page 20 of 33 PageID: 20



                 limited to, client audits as required.

                 Aid in other pharmacy related duties/projects as assigned.

                 Act as HIP AA compliance officer.

                 91.     Despite offering Kraemer continued employment at the same level of

 compensation, SOFIE assigned Kraemer a diminished job title, and took away some of plaintiffs

 job responsibilities, including reassigning her direct reports to Drake, who was woefully

 inexperienced in QA.


                 92.     Prior to the SOFIE takeover, Kraemer managed directly the QA and

 manufacturing aspects of Zevacor's relationship with Piramal.         After the acquisition, SOFIE

  excluded Kraemer and the QA team from weekly calls with Piramal concerning FBB project action

  items. Kraemer and other QA staff were invited to attend only after Piramal's QA team made clear

  to Moore that SOFIE QA should be present on the calls. Prior to the acquisition, and in accordance

  with industry practice, QA is always included on status calls with contract manufacturing partners.


                 93.     SOFIE also excluded the QA team from an important Senior Management

  Team conference that took place November 19-22, 2017 during which SOFIE set its agenda and

  strategy. Prior to the acquisition, QA team members were invited to such conferences, given QA's

  vital role within the company.


                              SOFIE Rehires McCall to a New Location


                 94.     Also on the October 11, 2017 call with HR, Smith told Kraemer that SOFIE

  had instructed her to send an offer letter to McCall, the supervising pharmacist that Zevacor fired

  for cause based on his responsibility for the Sanford facility impurities.


                 95.     Contrary to standard company practice, SOFIE never formally announced


  961949 v2                                         20
Case 2:18-cv-16320-KM-MAH Document 1 Filed 11/20/18 Page 21 of 33 PageID: 21



  McCall's rehiring.


                 96.      In a further effort to hide this controversial action, including from the

  Florida Board of Pharmacy, SOFIE assigned McCall to its Kansas City facility. Like the Sanford

  facility, SOFIE also manufactures and distributes FBB in that facility.


                 97.      Kraemer's first QA call with McCall took place on October 31, 2017. As it

  was Halloween, McCall joked that he was a "ghost" from Kraemer's past.


                  98.     The Florida Board of Pharmacy showed up at the Sanford facility for an

  unannounced inspection on November 11, 2017. The inspection was a follow-up to the June 26

  and August 21 letters Zevacor had sent to the Board concerning the FBB impurities.              The

  inspection was handled by the facility's new site manager Keegan Flowers ("Flowers") and the

  newly-transferred nuclear pharmacist, Alex Freed ("Freed"), with remote support by Kraemer.

  During a follow-up call with Kraemer, Flowers and Freed told her that the Board of Pharmacy did

  not ask about McCall's status, and they did not disclose his rehire to SOFIE's Kansas City facility.


                  99.     To make matters worse, perhaps because the Board of Pharmacy was no

  longer sniffing around, on information and belief, in or around June 2018, SOFIE put McCall back

  in charge of its Sanford, Florida facility.


                  100.    On information and belief, SOFIE (and Piramal) should have, but did not,

  notify the Principal Investigator for the Alzheimer's IDEAS trial about the FBB doses with high

  impurities, leaving the nearly 40 affected patients with no way to know that they had been injected

  with potentially impure, toxic radioactive drugs.


                  101.    Pirarnal and SOFIE also failed to inform the clinical trial patients who had


  961949v2                                         21
Case 2:18-cv-16320-KM-MAH Document 1 Filed 11/20/18 Page 22 of 33 PageID: 22



 been injected with FBB containing non-complaint impurity levels. Under the National Institute of

 Health - Clinical Center Patient Bills of Rights ("NIH Patient Bill of Rights"), 17 clinical trial

 patients have a right to all medical information obtained during their participation in a clinical trial.


                  102.    On November 10, 2017, Smith resigned from her HR Director position,

 citing as a reason for her decision SOFIE's firing of Brad Richardson ("Richardson"), the

 supervising pharmacist/site manager for defendant's Kansas City facility and McCall's rehiring in

 Richardson's place. After her resignation, Smith told Kraemer that SOFIE President and CEO

 Phelps asked her to manufacture a reason to fire Richardson so that SOFIE could place McCall in

 that position, notwithstanding his termination for egregious lapses in oversight at defendant's

 Sanford facility.


                  103.    On November 17, 2017, Kraemer and other members of the QA team,

 including Wilson and SOFIE Regional Director Lynn Chwojdak ("Chwojdak"), participated in a

 wrap-up call for the Sanford Quality Audit that took place after the initial batch impurity

  investigation. Members of Piramal's QA team, Jeanette Brill and Samira Leesch, and Mok from

  the Piramal CMC team, and Drake from SOFIE also participated in the call. The Piramal QA

 representatives asked Kraemer and Wilson why SOFIE had rehired McCall, and specifically

  complained that SOFIE failed to inform Piramal about McCall's return. Kraemer responded that

  SOFIE senior management did not ask for QA input when it decided to rehire McCall, and even

  Kraemer and other QA staff at SOFIE were only notified after the fact.


                   104.   Kraemer also felt a professional obligation to tell Piramal that SOFIE had




  17
       https://clinicalcenter.nib.gov/participate/_pdf/bor. pdf.


  961949 v2                                          22
Case 2:18-cv-16320-KM-MAH Document 1 Filed 11/20/18 Page 23 of 33 PageID: 23



 placed McCall in its Kansas City facility, another manufacturing site for Piramal's FBB.


                105.   After the November 17 call with Piramal, Chwojdak emailed Kraemer to

 thank her for speaking up about McCall's questionable rehire. Chwojdak also expressed her own

 concerns about SOFIE's decision to rehire McCall, given his misconduct as head pharmacist of the

 Sanford facility. Thereafter, in March 2018, SOFIE took away Chwojdak's Regional Director title

 and demoted her to a site-level position.


                106.    Shortly after the November 17 call, Moore reprimanded Wilson, both orally

 and in writing, about Kraemer's disclosure to Piramal. Moore threatened Wilson, instructing her

 to "control her employees better." Wilson told Kraemer that Moore was referring to Kraemer

 when she made the threat.


                107.    Ten days later, on November 27, 2017, SOFIE fired Wilson for purported

 performance issues.     Moore and SOFIE Chief Revenue Officer Phil Czernin ("Czernin")

 announced Wilson's firing to the QA team that day. Later the same day, defendant gathered the

 QA team again and stated that it had reviewed Wilson's emails and text messages and discovered

 inappropriate communications by Wilson. SOFIE revoked the severance package it had offered

 Wilson, based on her purportedly concerning emails and text messages. SOFIE however assured

 the remaining QA staff that their jobs were "safe."


                108.    During the meeting with QA, attended by Moore, Czernin and Zevacor QA

 carryovers Kraemer, Eugene Borelli ("Borelli"), Cristen Brown and Glenn Jennings, Moore and

 Czernin asked for an update on QA issues and about any other concerns that the group had.

 Kraemer reminded SOFIE of QA issues in the period leading up to SOFIE's takeover and expressed

 her concerns about QA's ability to function going forward, particularly given Wilson's abrupt firing


 961949 v2                                       23
Case 2:18-cv-16320-KM-MAH Document 1 Filed 11/20/18 Page 24 of 33 PageID: 24



  and the other employee departures. Kraemer was the only employee to voice her opinions and

  concerns during the meeting. Moore and Czernin did not respond.


       Kraemer Reports Additional Regulatory Failures; SOFIE Retaliates and Fires Kraemer


                 109.   Realizing that keeping on staff watchdogs like Kraemer was bad for

  business, and feeling confident that regulators were done investigating the Sanford impurities (and

  that most QA employees with knowledge of the compliance issues had resigned or were fired),

  SOFIE retaliated against Kraemer.


                 110.    On November 28, 2017, Moore at the last minute pulled Kraemer and

  Borelli off an ongoing Johnson & Johnson audit in SOFIE's Somerset, New Jersey facility to attend

  a QA team call with Moore, purportedly to discuss outstanding QA concerns. Kraemer and Borelli

  were the lead SOFIE QA personnel handling the Johnson & Johnson audit, but were told by Moore

  the call with her was more important.


                 111.   During this conference call, Kraemer, who was in New Jersey, told Moore

  about at least three regulatory and compliance issues that required SOFIE's immediate attention.


      A. Kraemer Complains About Over-dispensing in
         Violation of Nuclear Regulatory Commission Regulations

                 112.    In reviewing FBB prescriptions in the aftermath of the Sanford

  investigation, Kraemer noticed that SOFIE pharmacists had over-dispensed FBB doses in violation

  of the Nuclear Regulatory Commission ("NRC") Regulations (10 C.F.R. 35), i.e., that defendant's

  Sanford pharmacists were dispensing patient doses with greater radioactivity than the prescribing

  physician had ordered.




  961949 v2                                       24
Case 2:18-cv-16320-KM-MAH Document 1 Filed 11/20/18 Page 25 of 33 PageID: 25



                 113.    One of Kraemer's last emails to her now-fired boss Wilson, sent shortly

 before November 26, stated her plan to travel to the Sanford facility to investigate the over-

 dispensing, including compiling data across drug products to determine how far back the practice

 went, and to identify the pharmacists involved. Given McCall's role as head pharmacist and past

 misconduct and regulatory violations, Kraemer suspected that he was responsible.


                 114.    During the November 28, 2017 call, Kraemer told Moore about the over-

 dispensing issue, her suspicions about McCall's involvement, and her plan to further investigate

  on-site.


                 115.    Kraemer in the email to Wilson also stated her intention to report the over-

  dispensing to the NRC and the Florida Board of Pharmacy, in the event her suspicions were

  confirmed during the on-site audit.


                 116.    Upon information and belief, SOFIE had access to Wilson's emails and had

  reviewed them prior to Kraemer's November 29 firing. (See ,r I 07, supra).


      B. Kraemer Complains About Security Failures at SOFIE's Nuclear Pharmacies, including in
         New Jersey and Haverhill, Massachusetts, the Target of a Subsequent FDA Warning

                 117.    Kraemer also told Moore that five of SOFIE's manufacturing facilities,

  including those in Haverhill, Massachusetts and Totowa and Somerset, New Jersey, were allowing

  pharmacy personnel to work in designated areas without a Registered Nuclear Pharmacist present.

  This practice violates Board of Pharmacy regulations in all states.


                 118.    Kraemer also told Moore that, in contravention of FDA and Board of

  Pharmacy regulations, SOFIE did not have a working lock on the door to the restricted area or

  functioning facility alarms in its Haverhill facility. Kraemer told Moore that these security failures


  961949 v2                                        25
Case 2:18-cv-16320-KM-MAH Document 1 Filed 11/20/18 Page 26 of 33 PageID: 26



  could cause problems for SOFIE during an upcoming FDA or Board of Pharmacy inspection. In

  February 2018, the Haverhill facility was inspected by the FDA; on information and belief, the

  FDA flagged the security issues.


                  119.    On September 27, 2018, the FDA issued SOFIE a "Warning Letter" for

  "significant violations of current good manufacturing practices" in its Haverhill facility.


                  120.    Philip Nielson, R.Ph. ("Nielson") is the Pharmacist-in-Charge there.


                  121.    After an FDA inspection, the FDA issues to the inspected site its

  "observations" of potential regulatory failures, and, for more serious issues, a citation called a 483.

  Both the observations and 483s are described in the FDA's Establishment Inspection Report

  ("EIR") that is issued to the site.


                  122.    The inspection site thereafter has an opportunity to respond to/remedy the

  483(s) in the EIR.      It is best practice for the inspected site to also respond to the FDA's

  observations.


                  123.    On information and belief, after SOFIE received the EIR for the Haverhill

  facility, which listed specific compliance failures by Pharmacist-in-Charge Nielson, SOFIE

  promoted him to Kraemer's former position.


                  124.    This was not Nielson's first run-in with the FDA. On information and belief,

  during an FDA inspection of another SOFIE/Zevacor facility, Nielson was reprimanded for his

  conduct that breached sterile lab environmental regulations.


                  125.    Apparently, SOFIE's response to the FDA's EIR fell woefully short. The




  961949 v2                                         26
Case 2:18-cv-16320-KM-MAH Document 1 Filed 11/20/18 Page 27 of 33 PageID: 27



 FDA issued SOFIE a "Warning Letter" for regulatory violations at its Haverhill facility on

 September 27, 2018; the FDA expressly rejected as "inadequate" each and every corrective action

 that SOFIE claimed to have taken to remedy the violations.


                 126.    The FDA's Warning Letter states, "Because your methods, facilities, or

 controls for compounding, processing, packing, or holding do not conform to CGMP [current good

 manufacturing practice], your PET drug products are adulterated within the meaning of section

  501 (a)(2)(C) of the Federal Food, Drug, and Cosmetic Act (FD&C Act), 21 U.S.C. 351(a)(2)(C)."


                 127.    SOFIE manufactures FBB in the Haverhill facility.


                 128.    The violation that the FDA flagged - adulterated drugs, including FBB -

 was the very problem that Kraemer reported at SOFIE's Sanford, Florida facility.


                 129.    The FDA cited the following non-exhaustive list of compliance failures by

  SOFIE: (1) bacterial contamination of an injectable product batch that SOFIE released (violation

  of21 CFR 212.20 (d)); (2) the Haverhill facility was "in a state of disrepair and lacked cleanliness"

  and was thus inadequate to "ensure prevention of contamination of equipment or product by

  environmental conditions that could reasonably be expected to have an adverse effect on product

  quality" (violation of 21 CFR 212.30(a)); and (3) changing manufacturing processes without

  "adequately manag[ing] th[e] change to ensure that it would not adversely affect the identity,

  strength, quality, or purity of [SOFIE's] PET drug prior to being implemented" (violation of 21

  CFR 212.20(c)).


      C. Kraemer Reports HIP AA Violations

                 130.    Finally, during the November 28, 2017 meeting, Kraemer told Moore about




  961949 v2                                        27
Case 2:18-cv-16320-KM-MAH Document 1 Filed 11/20/18 Page 28 of 33 PageID: 28



 issues with SOFIE's HIP AA non-compliance.


                 131.      As Kraemer's job description reflects, she was SOFIE's designated HIP AA

 compliance officer.


                 132.      Kraemer informed Moore that SOFIE failed to display required employee

 postings on HIP AA; SOFIE's customers were being allowed to email patient prescriptions to

 pharmacies (including orders for clinical trials which require patient anonymity) through non-

 encrypted pathways; and original SOFIE employees had yet to take the required HIP AA training.


                           SOFIE Fires Kraemer in Retaliation for Her Reports

                 133.      Just one day later, on November 29, 2017, SOFIE fired Kraemer.


                 134.      During the firing meeting in New Jersey attended by Kraemer, Moore and

  Czernin, SOFIE told Kraemer that it had reviewed her text message communications with Wilson

  and discovered a message in which Kraemer allegedly physically threatened Moore. This is false.


                 135.      Kraemer is aware of other SOFIE (including former Zevacor) employees

  who had not engaged in protected activities, who exchanged unprofessional communications and

  were not fired or otherwise disciplined as a result.


                  136.     For example, SOFIE President and CEO Phelps orally warned employee

  Bernard Lambert ("Lambert") about his inappropriate text messages but did not otherwise take any

  action against him. 18


                  137.     Darren Patti ("Patti"), a current SOFIE Regional Director, was questioned


  18
       Lambert voluntarily resigned from SOFIE on or about December 1, 2017.


  961949 v2                                        28
Case 2:18-cv-16320-KM-MAH Document 1 Filed 11/20/18 Page 29 of 33 PageID: 29



 by Moore as to why all of his text messages to Wilson were erased, but SOFIE did not attempt to

 recover them. Wilson told Kraemer that Patti had sent her multiple inappropriate text messages

 and emails laden with profanities, in which Patti expressed his concerns about the future of the

 Company; criticized Moore's decision-making abilities; and disagreed with SOFIE's decision to

 rehire McCall and, relatedly, complaining about becoming McCall's direct report. On information

 and belief, Patti was not disciplined, let alone fired, for these communications.


                 138.   SOFIE also falsely claimed that Kraemer breached confidentiality by asking

  an outside HR professional for advice on how to escalate her concerns, given that Smith had told

  Kraemer that she could not assist her with any recourse because SOFIE executives refused to work

 with Smith.    Kraemer did not disclose any confidential or proprietary information in these

  communications. SOFIE's allegation of breach of confidentiality is pretext for retaliation; indeed,

  SOFIE in July 2017 disclosed externally the purportedly confidential Sanford report. 19


                 139.   At the end of the firing meeting, Moore offered to give to potential

  employers a positive reference for Kraemer.


                 140.   Kraemer's firing letter states as the reason for her dismissal SOFIE's

  "discovery of potentially defaming and unprofessional electronic communications concerning

  SOFIE and its management disseminated by you."


                 141.   The severance agreement SOFIE offered Kraemer contains a broad release

  of legal claims against SOFIE "its respective parents, subsidiaries, divisions, affiliates,



  19
     On July 10, 2017, Piramal QA representative Mok told Wilson that SOFIE had shared the
  confidential June 26, 2017 Sanford report with Dr. Daniel Yokell ofMGH-Massachusetts General
  Hospital, Head of PET production Chemistry & PET Nuclear Pharmacy Services.


  961949 v2                                       29
Case 2:18-cv-16320-KM-MAH Document 1 Filed 11/20/18 Page 30 of 33 PageID: 30



 shareholders, officers, directors, agents, employees, predecessors, successors, and assigns[,]"

 including for whistleblower retaliation under federal, state and local law. Unwilling to waive her

 rights or to remain silent about SOFIE's unlawful conduct, Kraemer refused to sign the severance

  agreement.


                  142.    SOFIE's offering Kraemer a positive job reference and severance package

  contradicts its claim that plaintiff was fired for cause and reveals it for the pretext that it is.


                  143.    Before Kraemer reported her concerns about regulatory violations,

  including the multiple adulterated doses of FBB that had been injected into clinical trial patients

 paying top dollar for the drug, Kraemer had received only positive performance reviews and

  incentive compensation.


                  144.    Shortly after her November 29, 2017 firing, Kraemer learned that SOFIE

  defamed her to members of the QA and Technical Development teams. Specifically, Moore

  claimed falsely that Kraemer was fired because she physically threatened Moore, including, by

  stating, "Tie up [Melissa Moore] and kill the bitch."




                                       FIRST CAUSE OF ACTION
                                           (CEPA Retaliation)

                  145.    Plaintiff repeats and realleges paragraphs 1 through 144 as if fully set forth

  herein.

                  146.    Plaintiff complained about or objected to SOFIE's activities, policies, and/or

  practices that she reasonably believed were in violation of a law, rule, or regulation, including,

  inter alia, pervasive practices that violated FDA and state Board of Pharmacy regulations, HIP AA,



  961949 v2                                           30
Case 2:18-cv-16320-KM-MAH Document 1 Filed 11/20/18 Page 31 of 33 PageID: 31



  and federal good manufacturing practice regulations.

                  147.      Plaintiff also complained about or objected to SOFIE's activities, policies,

  and/or practices that she reasonably believed were incompatible with a clear mandate of public

  policy concerning the public health, safety or welfare, mainly ensuring that clinical trial patients

  are treated with compliant drugs and are fully informed about their treatment.

                  148.      By the acts and practices described above, defendant retaliated against

  plaintiff on the basis of her protected activities in violation of CEP A.

                  149.      Defendant acted with malice and reckless indifference to plaintiffs rights

  underCEPA.

                  150.      As a result of defendant's retaliation, plaintiff has suffered and will continue

  to suffer irreparable injury, emotional distress, and other compensable damages unless and until this

  Court grants relief.



                                      SECOND CAUSE OF ACTION
                                            (Defamation)

                  151.      Plaintiff repeats and realleges paragraphs 1 to 150 of the Complaint as if

  fully set forth herein.

                  152.      Defendants falsely stated to plaintiffs former coworkers, including

  members of SOFIE's QA and Technical Development, that plaintiff was fired because she

  physically threatened SOFIE CTO Melissa Moore, including, that plaintiff said, "Tie up [Melissa

  Moore] and kill the bitch." Kraemer never threatened Moore, let alone did she make the violent,

  explicit threat that SOFIE attributed to her.

                  153.      Defendant knowingly made about plaintiff such false statements or made

  such statements in reckless disregard of their truth or falsity. Defendant's statements that falsely



  961949 v2                                           31
Case 2:18-cv-16320-KM-MAH Document 1 Filed 11/20/18 Page 32 of 33 PageID: 32



 charged plaintiff with making violent threats against a Company executive tended to hann

 plaintiffs reputation in the eyes of the community or to cause others to avoid plaintiff.

                   154.   Defendant defamed plaintiff by slander per se by making false statements

 that adversely reflected on plaintiffs fitness as a pharmacist and quality assurance professional.

 Defendant's slanderous statements have exposed plaintiff to contempt, ridicule, and disgrace.

                   155.   Defendant also defamed plaintiff by slander, causing damage to her

 reputation, including her professional reputation.

                   156.   Defendant made the defamatory statements with malice.

                   157.   Plaintiff has suffered and will continue to suffer compensable damages,

  including but not limited to, damage to her reputation, unless and until this Court grants relief.



                                         PRAYER FOR RELIEF

                   WHEREFORE, plaintiff respectfully requests that this Court enter a judgment:

                   (a)     declaring that the acts and practices complained of herein are in violation of

  CEPA and New Jersey common law;

                   (b)     enjoining and permanently restraining these violations;

                   (c)     directing defendant to take such affirmative action as is necessary to ensure

  that the effects of these violations are eliminated and do not continue to affect plaintiffs employment

  opportunities;

                   (d)     directing defendant to place plaintiff in the position she would have occupied

  but for defendant's retaliatory treatment of her, and to make her whole for all earnings she would have

  received but for defendant's retaliatory treatment, including but not limited to, wages, pension,

  interest, and other lost benefits;




  961949 v2                                          32
Case 2:18-cv-16320-KM-MAH Document 1 Filed 11/20/18 Page 33 of 33 PageID: 33



                  ( e)    directing defendant to pay plaintiff compensatory damages for her mental

 anguish, emotional distress, and humiliation;

                  (t)     directing defendant to pay plaintiff punitive damages;

                  (g)      awarding plaintiff pre- and post-judgment interest;

                  (h)      awarding plaintiff the costs of this action together with reasonable attorneys'

 fees; and

                  (i)      granting such other and further relief as this Court deems necessary and

 proper.

                                   DEMAND FOR A TRIAL BY JURY

                  Pursuant to Rule 3 8(b) of the Federal Rules of Civil Procedure, plaintiff demands a

 trial by jury in this action.

  Dated: New York, New York
         November 20, 2018




                                                  By:

                                                                     . Van Kampen
                                                                  ys for Plaintiff
                                                                ifth A venue, 9th Floor
                                                          New York, New York 10017
                                                          (212) 403-7300




  961949 v2                                          33
